UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7680


CHARLES KIGER,

                 Plaintiff - Appellant,

          v.

TIMOTHY STEWART, Warden, Federal Correctional Institution,
Morgantown, West Virginia; DR. MICHAEL WATERS, Physician;
AHMED JAWAD, M.L.P. Physician Assistant; LEWIS BRESCOACH,
Health Administrator,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. David J. Joel, Magistrate
Judge. (2:11-cv-0070-DJJ)


Submitted:   January 22, 2013              Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Kiger, Appellant Pro Se.      Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     Kiger   appeals       the   magistrate    judge’s *     order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he

timely    filing   of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The magistrate judge’s order was entered on the docket

on July 12, 2012.        The notice of appeal was filed on September

17, 2012.      Because Kiger failed to file a timely notice of

appeal or obtain an extension or reopening of the appeal period,

we dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the


     *
        The parties consented to the jurisdiction                          of    the
magistrate judge under 28 U.S.C. § 636(c) (2006).



                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3